EXHIBIT 32.1 CERTIFICATION Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with this annual report on Form 10-KSB of Tennessee Valley Financial Holdings, Inc., I, Thomas E. Tuck, Chief Executive Officer of Tennessee Valley Financial Holdings, Inc., certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1.The report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this report fairly presents, in all material respects, the financial condition and results of operations of Tennessee Valley Financial Holdings, Inc. Date:January 16, 2008 /s/ Thomas E. Tuck Thomas E. Tuck President and Chief Executive Officer
